THIS NOTE HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.


No. 1
Original Issue Date: December 7, 2006

Holder:
John Fife
 
Address:
303 East Wacker Drive
 
Suite 301
 
Chicago, IL 60601

 
ORIGINAL ISSUE DISCOUNT SECURED NOTE


This Note is one of a duly authorized issue of Notes of PHANTOM ENTERTAINMENT,
INC., a Delaware corporation, having a principal place of business at 800 Fifth
Avenue, Suite 4100, Seattle, Washington 98004 (the “Company”), designated as its
Note (the “Note”) in an aggregate face amount of up to Eighty Three Thousand
Three Hundred Thirty Three and 00/100 Dollars ($83,333.00) (the “Maturity
Amount”). The Note shall be due (i) on March 7, 2007, or (ii) upon an event of
default, as defined below (collectively, the “Maturity Date”).
 
FOR VALUE RECEIVED, the Company promises to pay the Maturity Amount to the
Holder or registered assigns on the Maturity Date. Upon an event of default the
Maturity Amount shall bear interest at the rate of 18% per annum from the day
such interest is due hereunder through and including the date of payment. The
principal of, and interest on, this Note are payable in such coin or currency of
the United States of America as at the time of payment is legal tender for
payment of public and private debts, at the address of the Holder last appearing
on the Note Register.


This Note is subject to the following additional provisions:


Section 1.    The Notes are exchangeable for an equal aggregate principal amount
of Notes of different authorized denominations, as requested by the Holder
surrendering the same but shall not be issuable in denominations of less than
integral multiples of Ten Thousand Dollars ($10,000) unless such amount
represents the full principal balance of Notes outstanding to such Holder. No
service charge will be made for such registration of transfer or exchange.


 Section 2.    Transfer of Note.
 
(a)    The Holder, by acceptance hereof, agrees to give written notice to the
Company before transferring this Note; such notice will describe briefly the
proposed transfer and will give the Company the name, address, and tax
identification number of the proposed transferee, and will further provide the
Company with an opinion of the Holder’s counsel that such transfer can be
accomplished in accordance with federal and applicable state securities laws.
Promptly upon receiving such written notice, the Company shall present copies
thereof to the Company’s counsel.
 
(i)    If in the opinion of such counsel the proposed transfer may be effected
without registration or qualification (under any federal or state securities
laws), the Company, as promptly as practicable, shall

 
 

--------------------------------------------------------------------------------

 

notify the Holder of such opinion, whereupon the Holder shall be entitled to
transfer this Note or to dispose of Underlying Shares received upon the previous
conversion of this Note, all in accordance with the terms of the notice
delivered by the Holder to the Company; provided that an appropriate legend may
be endorsed on this Note respecting restrictions upon transfer thereof necessary
or advisable in the opinion of counsel and satisfactory to the Company to
prevent further transfers which would be in violation of Section 5 of the
Securities Act and applicable state securities laws; and provided further that
the prospective transferee or purchaser shall execute such documents and make
such representations, warranties, and agreements as may be required solely to
comply with the exemptions relied upon by the Company for the transfer or
disposition of the Note.
 
(ii)    If in the opinion of the counsel referred to in this Section 2, the
proposed transfer or disposition of this Note described in the written notice
given pursuant to this Section 2 may not be effected without registration or
qualification of this Note, the Company shall promptly give written notice
thereof to the Holder, and the Holder will limit its activities in respect to
such as, in the opinion of such counsel, are permitted by law.
 
(b)    Prior to transfer of this Note in compliance with this Section 2, the
Company and any agent of the Company may treat the person in whose name this
Note is duly registered on the Note Register as the owner hereof for the purpose
of receiving payment as herein provided and for all other purposes, whether or
not this Note is overdue, and neither the Company nor any such agent shall be
affected by notice to the contrary.


Section 3.    Events of Default.
 
"Event of Default" wherever used herein, means any one of the following events
(whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):


(i)    any default in the payment of the principal of, interest on, or other
obligations in respect of, this Note, free of any claim of subordination, as and
when the same shall become due and payable, (whether on the Maturity Date or by
acceleration or otherwise), and said default in payment is not cured within five
(5) business days; or


(ii)    the Company or any Pledgor shall fail to observe or perform any other
covenant, agreement or warranty contained in, or otherwise commit any breach of,
this Note or the Stock Pledge Agreement, including, but not limited to, the
obligation of the Pledgor to issue the True-up Shares and the Company’s failure
to offer the Holder a right of first refusal with respect to the issuance by the
Company of common stock, or any instruments convertible or exercisable into
common stock, as set forth in Section 5 of this Note, and such failure or breach
shall not have been remedied within 10 days after the date on which notice of
such failure or breach shall have been given; or


(iii)    the Company shall commence a voluntary case under the United States
Bankruptcy Code or insolvency laws as now or hereafter in effect or any
successor thereto (the "Bankruptcy Code"); or an involuntary case is commenced
against the Company under the Bankruptcy Code and the petition is not
controverted within 30 days, or is not dismissed within 60 days, after
commencement of such involuntary case; or a "custodian" (as defined in the
Bankruptcy Code) is appointed for, or takes charge of, all or any substantial
part of the property of the Company or the Company commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or there
is commenced against the Company any such proceeding which remains undismissed
for a period of 60 days; or the Company is adjudicated insolvent or bankrupt; or
any order of relief or other order approving any such case or proceeding is
entered; or the Company suffers any appointment of any custodian or the like for

 
 

--------------------------------------------------------------------------------

 

it or any substantial part of its property which continues undischarged or
unstayed for a period of 60 days; or the Company makes a general assignment for
the benefit of creditors; or the Company shall fail to pay, or shall state that
it is unable to pay its debts generally as they become due; the Company shall
call a meeting of all of its creditors with a view to arranging a composition or
adjustment of its debts; or the Company shall by any act or failure to act
indicate its consent to, approval of or acquiescence in any of the foregoing; or
any corporate or other action is taken by the Company for the purpose of
effecting any of the foregoing; or


(iv)    the Company shall default in any of its obligations under any mortgage,
credit agreement or other facility, indenture, agreement or other instrument
under which there may be issued, or by which there may be secured or evidenced
any indebtedness of the Company in an amount exceeding $2,500,000.00, whether
such indebtedness now exists or shall hereafter be created and such default
shall result in such indebtedness becoming or being declared due and payable
prior to the date on which it would otherwise become due and payable; or


(v)    the Company shall be a party to any Change of Control Transaction (as
defined in Section 7), shall sell or dispose of all or in excess of 49% of its
assets (based on book value calculation as reflected in the Company’s most
recent financial statements) in one or more transactions (whether or not such
sale would constitute a Change of Control Transaction); or


(vi)    the Company shall have its common stock suspended or delisted from
trading for in excess of three (3) Trading Days; or


(vii)    the Company shall fail to file any reports required by Section 13 or
15(d) of the Exchange Act in a timely manner; or


(viii)    a determination by the U.S. Securities and Exchange Commission or
National Association of Securities Dealers that the Company has violated U.S.
Securities Laws; or


(ix)    the representations and warranties of the Company and Guarantor are not
true and correct in all material respects as of the date when made and as of the
Closing Date as though made at that time, except for representations and
warranties that are expressly made as of a particular date, which shall be true
and correct in all material respects as of such date;


(x)    an action, suit or proceeding in the ordinary course of business is
commenced against the Company seeking damages in an amount against which the
Company is not insured exceeding $2,500,000;
 
(xi)    an action, suit or proceeding not in the ordinary course of business is
commenced against the Company seeking damages in an amount against which the
Company is not insured exceeding $2,500,000;


(xii)    the Company enters into a transaction or a series of transactions that
would trigger the “twenty percent rule” if the Company’s common stock is listed
for trading on the New York Stock Exchange, the American Stock Exchange, the
Nasdaq or the Nasdaq Capital Market, notwithstanding the fact that the Company’s
common stock is not listed for trading on such markets;


(xiii)    a decline in the value of the Pledged Shares (as defined in Section 14
of this Note) in an amount equal to less than two and one-quarters (2.25) times
the Maturity Amount, measured by the average daily volume weighted average price
of the Company's common stock for the five (5) trading days subsequent to the
most recent weekly anniversary date of this Note ; provided that, sufficient
True-up Shares are not delivered by the Company to the Holder on or prior to 5
business days after such a decline in value; or

 
 

--------------------------------------------------------------------------------

 
 
(xiv)    a decline in the value of the Pledged Shares in an amount equal to less
than the Maturity Amount, measured by the closing bid price of the Company
common stock on the trading day prior to such a decline in value. 


Upon the occurrence and during the continuation of any Event of Default
specified in this Section 3, at the option of the Holder the Company shall pay
to the Holder an amount equal to the sum of (1) the outstanding principal amount
of this Note plus (2) accrued and unpaid default interest, if any, thereon at
the rate provided in this Note to the date of payment, (X) the Holder shall be
entitled to exercise all rights and remedies under the Stock Pledge Agreement
and Guaranty, and (Y) the Holder shall be entitled to exercise all other rights
and remedies available at law or in equity
 
Section 4.    Interest Rate Limitation. The parties intend to conform strictly
to the applicable usury laws in effect from time to time during the term of the
Loan. Accordingly, if any transaction contemplated hereby would be usurious
under such laws, then notwithstanding any other provision hereof: (i) the
aggregate of all interest that is contracted for, charged, or received under
this Agreement or under any other Loan Document shall not exceed the maximum
amount of interest allowed by applicable law (the "Highest Lawful Rate"), and
any excess shall be promptly credited to Borrower by Lender (or, to the extent
that such consideration shall have been paid, such excess shall be promptly
refunded to Borrower by Lender); (ii) neither Borrower nor any other Person now
or hereafter liable hereunder shall be obligated to pay the amount of such
interest to the extent that it is in excess of the Highest Lawful Rate; and
(iii) the effective rate of interest shall be reduced to the Highest Lawful
Rate. All sums paid, or agreed to be paid, to Lender for the use, forbearance,
and detention of the debt of Borrower to Lender shall, to the extent permitted
by applicable law, be allocated throughout the full term of the Note until
payment is made in full so that the actual rate of interest does not exceed the
Highest Lawful Rate in effect at any particular time during the full term
thereof. If at any time the rate of interest under the Note exceeds the Highest
Lawful Rate, the rate of interest to accrue pursuant to this Agreement shall be
limited, notwithstanding anything to the contrary in this Agreement, to the
Highest Lawful Rate, but any subsequent reductions in the Base Rate shall not
reduce the interest to accrue pursuant to this Agreement below the Highest
Lawful Rate until the total amount of interest accrued equals the amount of
interest that would have accrued if a varying rate per annum equal to the
interest rate under the Note had at all times been in effect. If the total
amount of interest paid or accrued pursuant to this Agreement under the
foregoing provisions is less than the total amount of interest that would have
accrued if a varying rate per annum equal to the interest rate under the Note
had been in effect, then Borrower agrees to pay to Lender an amount equal to the
difference between (x) the lesser of (A) the amount of interest that would have
accrued if the Highest Lawful Rate had at all times been in effect, or (B) the
amount of interest that would have accrued if a varying rate per annum equal to
the interest rate under the Note had at all times been in effect, and (y) the
amount of interest accrued in accordance with the other provisions of this
Agreement.
 
Section 5.    Right of First Refusal. From the date hereof until the one hundred
eightieth (180th) day following the date that all the outstanding principal
amount of this Note is repaid by the Company, upon any financing (a “Subsequent
Financing”) by the Company of its common stock or securities convertible or
exercisable into shares of common stock, the Holder shall have the right to
participate in up to 100% of such Subsequent Financing. At least five (5)
Business Days prior to the closing of the Subsequent Financing, the Company
shall deliver to the Holder a written notice of its intention to effect a
Subsequent Financing (“Pre-Notice”), which Pre-Notice shall ask the Holder if it
wants to review the details of such financing (such additional notice, a
“Subsequent Financing Notice”). Upon the request of the Holder, and only upon a
request by the Holder, for a Subsequent Financing Notice, the Company shall
promptly, but no later than one Business Day after such request, deliver a
Subsequent Financing Notice to the Holder. Subsequent Financing Notice shall
describe in reasonable detail the proposed terms of such Subsequent Financing,
the amount of proceeds intended to be raised thereunder, and attached to which
shall be a term

 
 

--------------------------------------------------------------------------------

 

sheet or similar document relating thereto. The Holder shall notify the Company
by 5:00 p.m. (New York City time) on the fifth (5th) Business Day after receipt
of the Subsequent Financing Notice of its willingness to provide the Subsequent
Financing on the terms described in the Subsequent Financing Notice, subject to
completion of mutually acceptable documentation. If the Holder fails to notify
the Company of its willingness to provide all of the Subsequent Financing, the
Company may effect the Subsequent Financing. Notwithstanding the foregoing, this
Section 5 shall not apply in respect of the issuance of (a) shares of common
stock or options to employees, consultants, officers or directors of the Company
pursuant to any stock or option plan duly adopted by a majority of the Board of
Directors of the Company, (b) securities upon the exercise of or conversion of
any convertible securities, options or warrants issued and outstanding on the
date of this Note, (c) securities issued pursuant to a merger, acquisition or
strategic transaction approved by a majority of the Board of Directors of the
Company (collectively, “Excluded Issuances”).


Section 6.    Prepayment.


(a)    The Company shall have the right to prepay this Note in whole or in part
thereon prior to the Maturity Date.


(b)    The Company shall give at least five (5) business days, but not more than
ten (10) business days, written notice of any intention to prepay this Note
prior to the Maturity Date to the Holder which notice shall specify the
“Prepayment Date”.


Section 7.    Definitions. For the purposes hereof, the following terms shall
have the following meanings:



 
"Business Day" means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the State of New York
are authorized or required by law or other government action to close.




 
"Change of Control Transaction" means the occurrence of any of (i) an
acquisition after the date hereof by an individual or legal entity or "group"
(as described in Rule 13d-5(b)(1) promulgated under the Exchange Act) of in
excess of 49% of the voting securities of the Company coupled with a replacement
of more than one-half of the members of the Company's board of directors which
is not approved by those individuals who are members of the board of directors
on the date hereof in one or a series of related transactions, or (ii) the
merger of the Company with or into another entity, consolidation or sale of all
or substantially all of the assets of the Company in one or a series of related
transactions, unless following such transaction, the holders of the Company's
securities continue to hold at least 40% of such securities following such
transaction. The execution by the Company of an agreement to which the Company
is a party or by which it is bound providing for any of the events set forth
above in (i) or (ii) does not constitute the occurrence of the event until after
the event in fact occurs.



Section 8.    Except as expressly provided herein, no provision of this Note
shall alter or impair the obligation of the Company, which is absolute and
unconditional, to pay the principal of, interest and liquidated damages (if any)
on, this Note at the time, place, and rate, and in the coin or currency, herein
prescribed. This Note is a direct obligation of the Company.


Section 9.    If this Note shall be mutilated, lost, stolen or destroyed, the
Company shall execute and deliver, in exchange and substitution for and upon
cancellation of a mutilated Note, or in lieu of or in substitution for a lost,
stolen or destroyed Note, a new Note for the principal amount of this Note so
mutilated, lost, stolen or destroyed but only upon receipt of evidence of such
loss, theft or destruction of such Note, and of the ownership hereof, and
indemnity, if requested, all reasonably satisfactory to the Company.

 
 

--------------------------------------------------------------------------------

 

Section 10.    Choice of Law and Venue; Submission to Jurisdiction; Service of
Process.


(a)    THE VALIDITY OF THIS NOTE, ITS CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT, AND THE RIGHTS OF THE PARTIES HERETO SHALL BE DETERMINED UNDER,
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA
(WITHOUT REFERENCE TO THE CHOICE OF LAW PRINCIPLES THEREOF). THE PARTIES AGREE
THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS NOTE SHALL BE
TRIED AND LITIGATED ONLY IN THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY
OF FLORIDA, STATE OF FLORIDA OR, AT THE SOLE OPTION OF HOLDER, IN ANY OTHER
COURT IN WHICH HOLDER SHALL INITIATE LEGAL OR EQUITABLE PROCEEDINGS AND WHICH
HAS SUBJECT MATTER JURISDICTION OVER THE MATTER IN CONTROVERSY.


(b)    COMPANY HEREBY SUBMITS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, TO THE JURISDICTION OF THE AFORESAID COURTS AND
WAIVES, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION.


(c)    COMPANY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT, OR
OTHER PROCESS ISSUED IN ANY ACTION OR PROCEEDING AND AGREES THAT SERVICE OF SUCH
SUMMONS, COMPLAINT, OR OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO COMPANY.


(d)    NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO AFFECT THE RIGHT
OF HOLDER TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW, OR TO
PRECLUDE THE ENFORCEMENT BY HOLDER OF ANY JUDGMENT OR ORDER OBTAINED IN SUCH
FORUM OR THE TAKING OF ANY ACTION UNDER THIS AGREEMENT TO ENFORCE SAME IN ANY
OTHER APPROPRIATE FORUM OR JURISDICTION.


(e)
To the extent determined by such court, the Company shall reimburse the Holder
for any reasonable legal fees and disbursements incurred by the Holder in
enforcement of or protection of any of its rights under any of this Note.



Section 11.    Any waiver by the Company or the Holder of a breach of any
provision of this Note shall not operate as or be construed to be a waiver of
any other breach of such provision or of any breach of any other provision of
this Note. The failure of the Company or the Holder to insist upon strict
adherence to any term of this Note on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Note. Any waiver must be
in writing.


Section 12.    If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances.
 
Section 13.    Whenever any payment or other obligation hereunder shall be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day (or, if such next succeeding Business Day falls in the
next calendar month, the preceding Business Day in the appropriate calendar
month).


Section 14.    Security. The obligation of the Company for payment of principal,
interest and all other sums hereunder, in the event of a default and failure of
the Company to perform hereunder, is secured by the pledge of 130,000,000 shares
of common stock (the “Pledged Shares”) by the Company as Pledgor under the terms
and conditions of a Stock Pledge Agreement, and a Guaranty executed and
delivered by Timothy Roberts.

 
 

--------------------------------------------------------------------------------

 
 
Section 15.    Payment of Legal Fees. The Company shall pay legal fees and
expenses incurred by the Holder in connection with negotiating and entering into
the Note in an amount not to exceed Five Thousand ($5,000) Dollars.
 
Section 16.    Waiver of Jury Trial.
 
THE COMPANY HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS NOTE . COMPANY REPRESENTS THAT
EACH HAS REVIEWED THIS WAIVER AND KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer duly authorized for such purpose, as of the date first above
indicated.


PHANTOM ENTERTAINMENT, INC.
 
By:  /s/ Greg Koler

--------------------------------------------------------------------------------

Name:  Greg Koler
Title:  Chief Executive Officer
 
 

--------------------------------------------------------------------------------

 
 